REASONS FOR ALLOWANCE
Claims 1, 3-8, 10, 12 and 14-19 are pending. Claims 2, 9, 11, 13 and 20 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see pages 8-10 of the remarks, filed on 09/13/2021, with respect to 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 12 and 14-18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10, 12 and 14-19 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 3-8, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 a list of one or more critical medical WLANs carrying life-critical patient monitoring data; 
scan instructions readable and executable by the electronic processor to operate the radio to measure total traffic on the WLAN channels and traffic on the WLAN 
channel selection instructions readable and executable by the electronic processor to select a WLAN channel based on at least both the measured total traffic on the WLAN channels and the measured traffic on the WLAN channels generated by operation of critical medical WLANs; and 
WLAN operating instructions readable and executable by the electronic processor to operate the access point as a hub for a medical device WLAN carrying traffic on the WLAN channel selected by execution of the channel selection instructions from a detector to the mobile medical imaging, diagnostic, or therapeutic component.

As per claim 10, the cited prior art, either alone or in combination, fails to teach the claimed features of:
a list of one or more critical medical WLANs; 
scan instructions readable and executable by the electronic processor to operate the radio to measure total traffic on the WLAN channels and traffic on the WLAN channels generated by operation of critical medical WLANs listed on the list of one or more critical medical WLANs; 
channel selection instructions readable and executable by the electronic processor to select a WLAN channel based on at least both the measured total traffic on the WLAN channels and the measured traffic on the WLAN channels generated by operation of critical medical WLANs; and 

wherein the medical imaging, diagnostic, or therapeutic component comprises a mobile digital radiography (DR) device programmed to output an x-ray beam and to cause the access point to operate as a hub for the medical device WLAN carrying a DR image from a wireless x-ray detector to the mobile DR device.

As per claims 12 and 14-19, the cited prior art, either alone or in combination, fails to teach the claimed features of:
storing a list of one or more critical medical WLANs carrying life-critical patient monitoring data in a non-transitory storage of the access point; 
using the access point, measuring a total traffic on the WLAN channels and traffic on the WLAN channels generated by operation of critical medical WLANs listed on the list of one or more critical medical WLANs; 
selecting a WLAN channel based at least on the measured total traffic on the WLAN channels and the measured traffic on the WLAN channels generated by operation of critical medical WLANs; and 
using the access point, carrying traffic between a detector and a mobile imaging, diagnostic, or therapeutic component on the selected WLAN channel.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464